Stephens, J.
This being a suit for services alleged to have been rendered by the plaintiff in repairing an automobile belonging to the defendant, in which it is sought to hold the defendant liable on a contract for such services, made for the defendant through her husband as her agent and afterwards ratified by her, and it appearing that the charge of the court fully, and fairly to the defendant, instructed the jury upon the law of principal and agent as applicable to the facts of the ease, an expression in the charge, that if the defendant’s “ husband placed the automobile with the plaintiff for repairs, by the direction of his wife or by the approval of his wife,” then she would be liable for the debt “that she had directed her husband to incur or that she had approved or ratified,” is not subject to the exception that the use of the word “ approval ” was calculated to mislead the jury to the prejudice of the defendant, in that “ no explanation was given or limitation made as to just what would and what would not amount to an approval.” Nor was this excerpt from the charge subject to the exception that it was not applicable to the issues made in the case.
2. A verdict for the plaintiff being authorized by the evidence and no error of law appearing, the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.